DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-7,9,12-13 and 15-24 allowed.
The following is an examiner’s statement of reasons for allowance: a first device stratum including a first channel materials  a first gate, and first source/drain materials at opposing ends of the first channel material, wherein the first gate has a first gate length; s  a second gate, and second source/drain materials at opposing ends of the second channel material, wherein the second channel material is above and aligned with the first channel material, the second gate has a second gate length, and the first gate length is less than the second gate length; and a spacer structure between the first gate and the first source/drain materials and between the second gate and the second source/drain materials, wherein a shoulder of the spacer structure is coplanar with an insulating material between the first source/drain materials and the second source/drain materials (claim 1) a first device stratum including a first channel material, a first gate, and first source/drain materials at opposing ends of the first channel material; a second device stratum including a second channel material, a second gate, and second source/drain materials at opposing ends of the second channel material; and a spacer structure between the first gate and the first source/drain materials and between the second gate and the second source/drain materials, wherein the spacer structure has a first thickness between the first gate and the first source/drain materials, the spacer structure has a second thickness between the second gate and the second source/drain materials, the first thickness is different from the second thickness, and a shoulder of the spacer structure is between the first device stratum and the second device stratum (claim 7) a circuit board; and an integrated circuit (IC) package coupled to the circuit board, wherein the IC package includes a package substrate and an IC die coupled to the package substrate, the IC die includes stacked strata of transistors, a first device stratum has a transistor having a first channel material and a first gate, and a second device stratum has a transistor having a second channel material and a second gate, and wherein, in a cross-section of the IC die along a plane perpendicular to the IC die: the first gate has a first gate portion and a second gate portion on opposite sides of the first channel material, the second gate has a first gate portion and a second gate portion on opposite sides of the second channel material, and when measured in a direction parallel to the IC die, each of a dimension of the first gate portion of the first gate and a dimension of the second gate portion of the first gate is smaller than a dimension of the first gate portion of the second gate (claim 15).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY K SMITH whose telephone number is (571)272-1884. The examiner can normally be reached Monday-Friday, 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on 5712703829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRADLEY SMITH/Primary Examiner, Art Unit 2817